—Order, Supreme Court, Bronx County (Joseph Giamboi, J.), entered March 14, 1997, which, in a proceeding to enjoin defendants from maintaining a public nuisance, inter alia, denied plaintiffs motion for a preliminary injunction closing the premises, unanimously affirmed, without costs.
On this record, the hearing court did not improvidently exercise its discretion in denying the preliminary injunction, particularly in light of defendants’ consent to a search of the premises at any time and the posting of an undertaking.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Rubin and Tom, JJ.